DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
Applicant argues that:
a)  BAT only describes the use of a triglyceride as an encapsulant, BAT cannot be determined to teach or suggest that "the triglyceride is present in the moist filling material without being used as an encapsulant.”
BAT also discloses that flavorants include lemon oil and orange oil (p 2, lines 13-19), which are citrus oils and claimed triglycerides.  In some embodiments, unencapsulated flavorants including those mentioned are also added in amounts up to 5% or higher by weight of liquid flavorant based on the smokeless tobacco mixture to provide increased flexibility in modifying the complexity of flavors perceived in the finished product (p 5,lines 24-32).  Absent convincing evidence of unexpected results commensurate in scope with the claims, including a claimed triglyceride in the moist smokeless tobacco of BAT and not as an encapsulant would have been obvious to one of ordinary skill in the art for reasons given by BAT.
b)  the cited references do not teach or suggest "a particulate non-tobacco material" as recited in Claim 1. BAT only describes tobacco particles. BAT at page 4, lines 1-15, describes tobacco particle.

c)  Essen teaches an oral non-tobacco moist snuff composition comprising plant fibers, such as maize fibers, oat fibers, buckwheat fibers, cocoa fibers, etc., preferable maize fibers, wherein the plant fibers are "preferably in flour form." See, e.g., Essen at [0011].  The non-tobacco product which resembles moist snuff, described in Essen, includes no tobacco. See, e.g., Essen, [0010]. `
d) Essen's goal is to provide a non-tobacco product as a "a healthier alternative to smokeless tobacco products, especially for those who currently use smokeless tobacco products." Essen at [0007].  In contrast, BAT pertains to a smokeless oral tobacco composition and only discloses tobacco particles. Thus, Essen teaches away from the combination. 
BAT defines the word “tobacco” as including tobacco substitutes (non-tobacco material) that, when appropriately prepared, physically resembles natural tobacco (p 3, lines 11-17).  Essen et al discloses a moist snuff non-tobacco composition that 
e)  Essen teaches away from the present invention, by providing a composition that does not (and cannot, given the entire purpose of Essen), include any form of nicotine.  One of skill in the art would not have had a reason to modify BAT based on Essen.
BAT defines the word “tobacco” as including tobacco substitutes (non-tobacco material) that, when appropriately prepared, physically resembles natural tobacco (p 3, lines 11-17).  Essen et al discloses a moist snuff non-tobacco composition that comprises non-tobacco plant fibers and that resembles moist snuff (reads on tobacco substitutes that physically resemble natural tobacco).  The composition is preferably packed into pouches, which comprise a packaging material (Abs, [0010]-[0014], [0018]-[0019]).  Essen et al discloses what is known to those of ordinary skill in the art,  that non-tobacco plant fibers can be used in a moist snuff composition and that resembles moist snuff (snus) (Abs, [0010]-[0014], [0018]-[0019]).  The non-tobacco fibers of Essen thus correspond to  tobacco substitutes that physically resemble natural tobacco.  Therefore, it would have been obvious to one of ordinary skill in the art to include the non-tobacco material of Essen in the product of BAT as a tobacco substitute that, when 
The rejections over the prior art are maintained, but have been modified to address the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 30-33, 35-37, 39 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2009/056609 A1 to British American Tobacco Investments Limited, hereinafter BAT, in view of Essen et al (US 2015/0257436), and as evidenced by Swedish Match North Europe AB (EP 3087852), hereinafter Swedish.  Both BAT and Swedish were provided in an Information Disclosure Statement filed 11/22/2019.
Claims 1 and 30-33, 39 and 46-47: BAT discloses a moist smokeless oral tobacco product having a filling material comprising moist smokeless tobacco, a flavorant encapsulated in a hydrophobic encapsulating agent (Abs; p 2, lines 2-6) and, in an embodiment, an individual-use pouch comprised of a packaging material 
BAT teaches that the word “tobacco” as used in the invention includes a tobacco material, specific compounds found in natural tobacco (e.g.-nicotine, whether extracted or synthesized) and tobacco substitutes (reads on non-tobacco material) that, when appropriately prepared, physically resemble natural tobacco (p 3, lines 11-17).  
It has been held by the courts that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to include a mixture comprising non-tobacco material and nicotine (a nicotine source) in the filler material with a reasonable expectation of success in obtaining a suitable oral tobacco product. Including tobacco material in the mixture or, alternatively, no tobacco material would further have been obvious.
Regarding the percentages of the various ingredients in the filling material, it has been held by the courts that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the filling composition. It is by now well settled that where patentability is predicated upon a change in a condition In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
BAT does not specifically disclose that the non-tobacco material is a particulate material.  However, BAT does teach that moist snuff is commonly prepared using ground and sieved tobacco.  As defined above, the word “tobacco” includes tobacco substitutes (non-tobacco material) that, when appropriately prepared, physically resembles natural tobacco (p 3, lines 11-17).  Essen et al discloses a moist snuff non-tobacco composition that comprises non-tobacco plant fibers (the plant fibers "preferably in flour form" as noted by applicant in the response discussed above) and that resembles moist snuff (reads on tobacco substitutes that physically resemble natural tobacco).  The composition is preferably packed into pouches, which comprise a packaging material (Abs, [0010]-[0014], [0018]-[0019]).  Therefore, it would have been obvious to one of ordinary skill in the art to include the non-tobacco material as a particulate (flour form) with a reasonable expectation of success in obtaining a suitable oral tobacco product.
BAT does not disclose the final moisture content of the filling material.  However, Essen also discloses what is generally known to those of ordinary skill in the art, that the moist snuff exhibits a final moisture content of approximately from 30 to 50% by weight, or more to obtain good performance for packing the product in pouches [0026].  
BAT does not disclose a saliva-permeable pouch, but does teach that a smokeless tobacco product is designed to be placed in the oral cavity of the user for a limited period of time, during which there is contact between the user’s saliva and the product (p 3, lines 6-9; p 8, lines 23-25), therefore the filling material is intended to be contacted by saliva during use.  Moist smokeless tobacco products are typically available portion-packed in saliva-permeable wrapper material forming a pouch (for evidence, (see Swedish [0001], [0004]).  Obtaining the smokeless product of BAT comprising a moist filling material and a saliva-permeable pouch saliva-permeable pouch comprised of a packaging material enclosing the moist filling material would have been obvious ass a typical commercial product in the art for allowing saliva to contact the product during use.
BAT discloses that flavorants include lemon oil and orange oil (p 2, lines 13-19), which are citrus oils and claimed triglycerides.  In some embodiments, unencapsulated flavorants including those mentioned are also added in amounts up to 5% or higher by weight of liquid flavorant based on the smokeless tobacco mixture to provide increased flexibility in modifying the complexity of flavors perceived in the finished product (p 5,lines 24-32).  Absent convincing evidence of unexpected results commensurate in scope with the claims, including a claimed amount of a triglyceride in the moist smokeless tobacco of BAT and not as an encapsulant would have been obvious to one of ordinary skill in the art for reasons given by BAT.

Claim 36: BAT does not disclose the species of particulate non-tobacco material used.  However, BAT defines the word “tobacco” as including tobacco substitutes (non-tobacco material) that, when appropriately prepared, physically resembles natural tobacco (p 3, lines 11-17).  Essen et al discloses what is known to those of ordinary skill in the art,  that non-tobacco plant fibers can be used in a moist snuff composition and that resembles moist snuff (snus) (Abs, [0010]-[0014], [0018]-[0019]).  The non-tobacco fibers of Essen thus correspond to tobacco substitutes of BAT that physically resemble natural tobacco.  
Essen et al discloses that the non-tobacco plant fibers are selected from the group containing maize fibers, oat fibers, cocoa fibers, tomato fibers, barley fibers, molasses fibers, rye fibers, sugar beet fibers, buck wheat fibers, potato fibers, cellulose fibers, apple fibers or a combination thereof [0034], which include many of the claimed fibers.  Therefore, it would have been obvious to one of ordinary skill in the art to include claimed non-tobacco fibers as particulate tobacco substitute material in the moist 
Claim 37: Essen et al discloses cellulose fibers as suitable non-tobacco fibers.  BAT discloses that the tobacco is ground and sorted into small, medium and large sizes, and desired ratios of particle sizes are obtained.  The small size has a particle size of about 0.01 to 0.4 mm (p 4, lines 1-6), or about 10 m to about 400 m, which significantly overlaps the particle size of particulate non-tobacco material of about 50 m to about 500 m defined in the instant Specification (see p 7, lines 1-4).  One of ordinary skill in the art would have found that at least a portion of the small sized non-tobacco material in preferred flour form comprises powdered cellulose.
Claim 42: BAT does not require surfactants or emulsifiers, therefore a moist filling material devoid of surfactants and emulsifiers would have been obvious.
Claim 45: BAT discloses adjusting the blend to a pH of approximately 7 to 12 to achieve desired characteristics of certain commercial blends (p 4, lines 31-33).  Pasteurization of the mixture of tobacco and water following addition of water and before pH adjustment is optional (p 4, line 15 to p 5, lines 4), therefore adjusting the pH to greater than 7.0 when the moist filling material is dispersed in purified water would have been obvious.  Using purified water suitable for human consumption would have been obvious since BAT teaches that the product is intended to be in contact with the mouth and saliva of a user (p 3, lines 6-9).
Alternatively, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of 
Claim 43:  BAT discloses process steps for manufacturing the moist smokeless oral tobacco product comprising:
grinding, sieving and sorting tobacco (which includes particulate tobacco material and/or particulate non-tobacco material and tobacco components, e.g.-nicotine (a nicotine source) as discussed above) to obtain desired ratios of particle sizes (p 3, lines 11-17; p 4, lines 1-6 and 15) and forming a blend, or mixture of particulate non-tobacco material and a nicotine source;
adding encapsulated flavorants (encapsulated in triglycerides, as discussed above) and non-encapsulated flavorants to the tobacco during any stage of the preparation (p 5, lines 13-15 and 24-26), including to the mixture of particulate tobacco material, particulate non-tobacco material and nicotine source;
mixing the mixture with water (p 4, line 15), which reads on adding water to the mixture of triglyceride, particulate non-tobacco material and nicotine source;
adjusting the pH (reads on adding a pH adjusting agent after addition of water (p 4, lines 31-33); 
and wherein the flavoring agent and tobacco material are added during any stage of the preparation.
.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over BAT in view of Essen et al, as used in the rejection of Claim 1, and further in view of Goode, Jr. (US 2016/0165953).
BAT in view of Essen et al does not disclose all of the claimed oils.  However, Goode, Jr. discloses an oral pouched smokeless product having a filling material comprising, in some embodiments, tobacco and/or vegetable fibers and nicotine, etc. (Abs, [0014]) and flavorings commonly used in smokeless tobacco products or other oral products, including olive oil, sesame oil, sunflower oil, peanut oil, lemon oil, etc. [0036], which are claimed triglycerides.
Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to include a claimed triglyceride oil flavoring material in the moist smokeless tobacco of BAT in view of Essen et al and further in view of Goode, Jr. with a reasonable expectation of obtaining a suitable moist smokeless oral tobacco product having a desired flavor.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over BAT in view of Essen et al, as used in the rejection of Claim 1, and further in view of Shikata et al (US 2012/0298124).
BAT in view of Essen et al does not disclose all of the claimed oils.  However, Shikata et al discloses an oral pouched smokeless product having a filling material 
Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to include a claimed triglyceride oil material in the moist smokeless tobacco of BAT in view of Essen et al and further in view of Shikata et al with a reasonable expectation of obtaining a suitable moist smokeless oral tobacco product having a desired flavor.  

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over BAT in view of Essen et al, as used in the rejection of Claim 1, and further in view of Moldoveanu et al (US 2015/0068545).
BAT in view of Essen et al does not disclose microcrystalline cellulose as a non-tobacco material.  However, Moldoveanu et al discloses smokeless products comprising tobacco material or a material derived from tobacco, and non-tobacco botanical materials as a filling contained in a water-permeable pouch configured for insertion into the mouth of a user (Abs, [0002], [0007]-[0008], [0014]).  Exemplary non-tobacco filler materials include sugar beet fibers, cereal fibers, bran fibers, and natural or modified cellulosic materials such as microcrystalline cellulose [0095].  
Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to include the microcrystalline cellulose as a non-tobacco material in the moist smokeless tobacco of BAT in view of Essen et al and further in .  

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over BAT in view of Essen et al, as used in the rejection of Claim 1, and further in view of Rogers et al (US 2017/0157106).
BAT in view of Essen et al does not disclose a nicotine salt.  However, Rogers et al discloses smokeless tobacco products and nicotine replacement products containing tobacco material or tobacco substitute materials having the look and feel of tobacco, the products comprising multi-phase delivery compositions (Abs, [0001], [0044], [0078], [0102]) and which are packaged in some embodiments in moisture-permeable pouches intended to be placed in the mouth of a user ([0087]-[0088]).  In some embodiments, the products comprise nicotine as a pharmaceutically acceptable nicotine salt ([0008], [0051], [0056]), including nicotine chloride, nicotine dichloride, nicotine tartrate, nicotine bitartrate, nicotine sulphate, nicotine zinc chloride monohydrate, nicotine salicylate, etc. [0056].   In other embodiments, the nicotine is in the form of a resin complex of nicotine where nicotine is bound to an ion exchange resin [0056].
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748